Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 15, 2022 is acknowledged.
3.	New claims 31-33 have been added. 
4.	Claims 1-12 and 26-33 are pending in this application.
5.	Applicant elected with traverse of Group 1 (claims 1-8 and 12) and SEQ ID NO: 1 as the elected species for the peptide, CPP as the peptide carrier and SEQ ID NO: 2 as the CPP species in the reply filed on August 10, 2021. Applicant’s arguments were not found persuasive, and the restriction was deemed to be proper and made FINAL in the previous office action. Claims 9-11, 26-30 and new claim 31 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species, SEQ ID NO: 1, and prior art was found. Claims 1-8, 12 and 32-33 are examined on the merits in this office action.


Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.

8.	Rejection of claims 1-7 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by McSwiggen et al (US 2004/0023292), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over McSwiggen et al (US 2004/0023292) in view of Copolovici et al (AcNANO, 2014, 8(3): 1972-1994), is hereby withdrawn in view of Applicant’s amendment to claims 1 and 2.
11.	Rejection of claim 12 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claim.

Revised and Maintained Rejections
(Please note the 35 U.S.C. 112(b) rejection set forth below on how the Examiner is interpreting the term “consisting essentially of”)
35 U.S.C. 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beskrovnaya et al (US 2017/0227551, claims benefit to provisional application No. 62/033031, filed on August 4, 2014). The rejection is revised in view of Applicant’s amendment to the claims.
15.	Beskrovnaya et al teach a 335mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 8, see residues 7-38). Regarding the transitional term “consisting essentially of,” the MPEP states the following: "The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. A ‘consisting essentially of’ claim occupies the middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising' format...For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.

In regards to claim 2, the amended claim recites, “…wherein said sequence of part ii) is at least 97%, 98% or 99% identical to sequence i).” Instant SEQ ID NO: 1 is a 32mer sequence. Thus, a peptide sequence having at least 96% sequence identity must have 30.72 (i.e., 31) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 97% sequence identity must have 31.04 (32) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 98% and 99% identity must then also have 32 amino acid residues that must be the same as instant SEQ ID NO: 1. Thus, Beskrovnaya et al teaching a 335mer protein sequence comprising instant SEQ ID NO: 1 that has 100% sequence identity at residues 7-38 of SEQ ID NO: 8, meets the limitation of instant claims 1i) and 1ii) and 2.
Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising instant SEQ ID NO: 1, the reference anticipates instant claims 1-2.

16.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (US Patent No. 6849716). The rejection is revised in view of Applicant’s amendment to the claims.
17.	Su et al teach a 379mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 25, residues 7-38). Regarding the transitional term “consisting essentially of,” the MPEP states the following: "The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. A ‘consisting essentially of’ claim occupies the middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising' format...For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to 'comprising'" (see MPEP 2105).The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
With respect to the limitation in the preamble of claim 1, “A neuroprotective peptide for inhibiting Mitogen-activated protein kinase 3 (MAPK3) protein kinase signaling..”, please note that MPEP 2111.02 II states "a preamble generally is not 
In regards to claim 2, the amended claim recites, “…wherein said sequence of part ii) is at least 97%, 98% or 99% identical to sequence i).” Instant SEQ ID NO: 1 is a 32mer sequence. Thus, a peptide sequence having at least 96% sequence identity must have 30.72 (i.e., 31) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 97% sequence identity must have 31.04 (32) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 98% and 99% identity must then also have 32 amino acid residues that must be the same as instant SEQ ID NO: 1. Thus, Su et al teaching a 379mer protein sequence comprising instant SEQ ID NO: 1 that is 100% identical at residues 7-38 of SEQ ID NO: 25, meets the limitation of instant claims 1i) and 1ii) and 2.
Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising instant SEQ ID NO: 1, the reference anticipates instant claims 1-2.

18.	Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patturajan patent (US Patent No. 7033790). The rejection is revised in view of Applicant’s amendment to the claims.
19.	Patturajan patent teaches a 359mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 110, residues 7-38). Patturajan patent teaches that “A protein of the invention, or a derivative, fragment, analog, homolog or ortholog thereof, may be utilized as an immunogen in the generation of antibodies that immunospecifically bind these protein components (see column 31, lines 38-41). Patturajan patent teaches pharmaceutical compositions comprising nucleic acid molecules, proteins and antibodies (see column 48, lines 5-30, for example), meeting the limitation of instant claim 12. Regarding the transitional term “consisting essentially of,” the MPEP states the following: "The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. A ‘consisting essentially of’ claim occupies the middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising' format...For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to 'comprising'" (see MPEP 2105).The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.

In regards to claim 2, the amended claim recites, “…wherein said sequence of part ii) is at least 97%, 98% or 99% identical to sequence i).” Instant SEQ ID NO: 1 is a 32mer sequence. Thus, a peptide sequence having at least 96% sequence identity must have 30.72 (i.e., 31) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 97% sequence identity must have 31.04 (32) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 98% and 99% identity must then also have 32 amino acid residues that must be the same as instant SEQ ID NO: 1. Thus, Patturajan teaching a 359mer protein sequence comprising instant SEQ ID NO: 1 that is 100% identical at residues 7-38 of SEQ ID NO: 110, meets the limitation of instant claims 1i) and 1ii) and 2.
Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising SEQ ID NO: 1, the reference anticipates instant claims 1-2 and 12.	

Response to Applicant’s Arguments
20.	Applicant argues that “…the references provide no express or inherent teaching leading the skilled artisan to conclude that the disclosed protein sequences of Beskrovnaya, Su, and Patturajan, each of which include 300+ additional amino acids (which could and indeed likely do affect the function of the full-length protein compared to any fragments thereof) would or even could provide the Applicant’s claimed inhibition of MAPK3 protein kinase signaling. The Applicant further submits that the functionality set forth in the preamble cannot fairly be ignored for the amended claims.”
21.	Applicant’s arguments have been fully considered but are not found persuasive. As indicated in the rejections supra, Beskrovnaya, Su, and Patturajan, each teach a protein comprising instant SEQ ID NO: 1. The residues 7-38 of the proteins taught by Beskrovnaya, Su, and Patturajan, each have 100% identity to instant SEQ ID NO: 1. Since the protein comprises instant SEQ ID NO: 1, the protein must inherently have the same activity and functionality as instant SEQ ID NO: 1. As indicated supra, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since Beskrovnaya, Su, and Patturajan, each teach a protein comprising instant SEQ ID NO: 1, the proteins of Beskrovnaya, Su, and Patturajan would inherently have the same activity and functionality as instant SEQ ID NO: 1. 


35 U.S.C. 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
26.	Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patturajan patent (US Patent No. 7033790) in view of Copolovici et al (AcNANO, 2014, 8(3): 1972-1994). This rejection is revised in view of Applicant’s amendment to the claims.
 absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to 'comprising'" (see MPEP 2105).The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
With respect to the limitation in the preamble of claim 1, “A neuroprotective peptide for inhibiting Mitogen-activated protein kinase 3 (MAPK3) protein kinase signaling..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the peptide recited in the claim. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.

Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising SEQ ID NO: 1, the reference anticipates instant claims 1-2 and 12..

28.	However, Copolovici et al teach that “The intrinsic property of cell-penetrating peptides (CPPs) to deliver therapeutic molecules (nucleic acids, drugs, imaging agents) to cells and tissues in a nontoxic manner has indicated that they may be potential components for further drugs and disease diagnostic agents (see abstract). Copolovici et al teach that CPPs can be attached to chemotherapeutics, oligonucleotides and proteins (see abstract figure). Cipolovici et al teach that “In general, CPPs are relatively short peptides that consist of less than 40 amino acids are able to enter cells by means of various mechanisms…assist in intracellular delivery of covalently or noncovalently conjugated bioactive cargos (see p. 1972, right column, bottom). Cipolovici et al teach sequences of common CPPs (see Table 1), which include TAT (GRKKKRRQRRRPPQ), penetratin (RQIKIWFQNRRMKWKK), polyarginine (see Table 1). Cipolovici et al teach that complexes between CPPs and cargo can be formed through a covalent bond or noncovalently. Examples of covalent conjugations are neutral cargo (phosphorodiamidate morpholino oligomer (PMO), peptide nucleic acids (PNA), small drug molecules) complexes which can be coupled to CPPs via a disulfide bon, an amide bond or other specific linkers. Noncovalent complexes are formed via electrostatic and/or hydrophobic interactions between negatively charged cargo molecules, such as nucleic acids (siRNA, pDNA, etc.), and positively charged CPP (see p. 1976, right column, 1st full paragraph, and Figure 1). 
. 

30.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beskrovnaya et al (US 2017/0227551, claims benefit to provisional application No. 62/033031, filed on August 4, 2014) in view of Copolovici et al (AcNANO, 2014, 8(3): 1972-1994). This rejection is revised in view of Applicant’s amendment to the claims.
31.	Beskrovnaya et al teach a 335mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 8, see residues 7-38). Regarding the transitional term “consisting essentially of,” the MPEP states the following: "The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. A ‘consisting essentially of’ claim occupies the middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising' format...For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.

In regards to claim 2, the amended claim recites, “…wherein said sequence of part ii) is at least 97%, 98% or 99% identical to sequence i).” Instant SEQ ID NO: 1 is a 32mer sequence. Thus, a peptide sequence having at least 96% sequence identity must have 30.72 (i.e., 31) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 97% sequence identity must have 31.04 (32) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 98% and 99% identity must then also have 32 amino acid residues that must be the same as instant SEQ ID NO: 1. Thus, Patturajan teaching a 359mer protein sequence comprising instant SEQ ID NO: 1 that is 100% identical at residues 7-38 of SEQ ID NO: 110, meets the limitation of instant claims 1i) and 1ii) and 2.
Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising SEQ ID NO: 1, the reference anticipates instant claims 1-2.
The difference between the reference and the instant claims is that the reference does not teach that the peptide is covalently or non-covalently attached to or associated with a peptide carrier for transporting the peptide across a membrane.
32.	However, Copolovici et al teach that “The intrinsic property of cell-penetrating peptides (CPPs) to deliver therapeutic molecules (nucleic acids, drugs, imaging agents) to cells and tissues in a nontoxic manner has indicated that they may be potential components for further drugs and disease diagnostic agents (see abstract). Copolovici et al teach that CPPs can be attached to chemotherapeutics, oligonucleotides and proteins (see abstract figure). Cipolovici et al teach that “In general, CPPs are relatively short peptides that consist of less than 40 amino acids are able to enter cells by means of various mechanisms…assist in intracellular delivery of covalently or noncovalently conjugated bioactive cargos (see p. 1972, right column, bottom). Cipolovici et al teach sequences of common CPPs (see Table 1), which include TAT (GRKKKRRQRRRPPQ), penetratin (RQIKIWFQNRRMKWKK), polyarginine (see Table 1). Cipolovici et al teach that complexes between CPPs and cargo can be formed through a covalent bond or noncovalently. Examples of covalent conjugations are st full paragraph, and Figure 1). 
33.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to conjugate CPPs onto any protein sequence because this CPP-conjugated peptides/proteins are well known in the art. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Copolovici et al teach that all CPPs are able to efficiently pass through cell membranes while carrying a wide variety of cargos inside cells (see p. 1973, left column, first full paragraph).

34.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US Patent No. 6849716) in view of Copolovici et al (AcNANO, 2014, 8(3): 1972-1994). This rejection is revised in view of Applicant’s amendment to the claims.
35.	Su et al teach a 379mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 25, residues 7-38). Regarding the transitional term “consisting essentially of,” the MPEP states the following: "The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. A ‘consisting essentially of’ claim occupies the middle ground between closed claims that  absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to 'comprising'" (see MPEP 2105).The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional 
With respect to the limitation in the preamble of claim 1, “A neuroprotective peptide for inhibiting Mitogen-activated protein kinase 3 (MAPK3) protein kinase signaling..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the peptide recited in the claim. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
In regards to claim 2, the amended claim recites, “…wherein said sequence of part ii) is at least 97%, 98% or 99% identical to sequence i).” Instant SEQ ID NO: 1 is a 32mer sequence. Thus, a peptide sequence having at least 96% sequence identity must have 30.72 (i.e., 31) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 97% sequence identity must have 31.04 (32) amino acid residues must be the same as instant SEQ ID NO: 1; a peptide sequence having at least 98% and 99% identity must then also have 32 amino acid residues that must be the same as instant SEQ ID NO: 1. Thus, Patturajan teaching a 359mer protein sequence comprising instant SEQ ID NO: 1 that is 100% identical at residues 7-38 of SEQ ID NO: 110, meets the limitation of instant claims 1i) and 1ii) and 2.
Additionally, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches a protein comprising SEQ ID NO: 1, the reference anticipates instant claims 1-2.
The difference between the reference and the instant claims is that the reference does not teach that the peptide is covalently or non-covalently attached to or associated with a peptide carrier for transporting the peptide across a membrane.
36.	However, Copolovici et al teach that “The intrinsic property of cell-penetrating peptides (CPPs) to deliver therapeutic molecules (nucleic acids, drugs, imaging agents) to cells and tissues in a nontoxic manner has indicated that they may be potential components for further drugs and disease diagnostic agents (see abstract). Copolovici et al teach that CPPs can be attached to chemotherapeutics, oligonucleotides and proteins (see abstract figure). Cipolovici et al teach that “In general, CPPs are relatively short peptides that consist of less than 40 amino acids are able to enter cells by means of various mechanisms…assist in intracellular delivery of covalently or noncovalently conjugated bioactive cargos (see p. 1972, right column, bottom). Cipolovici et al teach sequences of common CPPs (see Table 1), which include TAT st full paragraph, and Figure 1). 
37.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to conjugate CPPs onto any protein sequence because this CPP-conjugated peptides/proteins are well known in the art. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Copolovici et al teach that all CPPs are able to efficiently pass through cell membranes while carrying a wide variety of cargos inside cells (see p. 1973, left column, first full paragraph).


Response to Applicant’s Arguments
38.	Applicant argues that “…the references provide no express or inherent teaching leading the skilled artisan to conclude that the disclosed protein sequences of Beskrovnaya, Su, and Patturajan, each of which include 300+ additional amino acids which could and indeed affect the function the protein. Nothing in any of the references 
Applicant further argues that “Beskrovnaya teaches diagnosing polycystic kidney disease in a patient by measuring levels of one or more markers…No teaching or suggestion provided by the reference in any way leads the skilled artisan to specifically conclude that SEQ ID NO: 1, of all the potential candidates taught by the references would be expected to provide the function claimed by the Applicant in amended claim 1.” 
Applicant argues that “Su teaches a 379-mer full length ERK protein that comprises Applicant’s SEQ ID NO: 1. However, the focus of Su is identification of chemical compound inhibitors of MAPK and further Su neither teaches nor suggests preparing fragments of ERK for any purpose.” 
39.	Applicant’s arguments have been fully considered but are not found persuasive. The Examiner would like to point out that the claims under examination are product claims, i.e., drawn to a peptide. The activity and functionalities are properties that belong to the polypeptide/protein having that peptide sequence. As indicated in the rejections supra, Beskrovnaya, Su, and Patturajan, each teach a protein comprising supra, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since Beskrovnaya, Su, and Patturajan, each teach a protein comprising instant SEQ ID NO: 1, the proteins of Beskrovnaya, Su, and Patturajan would inherently have the same activity and functionality as instant SEQ ID NO: 1. 
	In regards to Applicant’s arguments that Beskrovnaya, Su, and Patturajan do not teach or suggest the same function as claimed, and the fragments of the larger proteins, the proteins comprising instant SEQ ID NO: 1 would inherently  have the same function and activity as instant SEQ ID NO: 1. 
prima facie obvious over instant claims 1-7 (for Beskrovnaya and Su) and claims 1-7 and 12 (for Patturajan).


New Rejection
35 U.S.C. 112(b)
40.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


41.	Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
42.	Independent claim 1 has been amended to recite, “A neuroprotective peptide for inhibiting Mitogen-activated protein kinase 3 (MAPK3) protein kinase signaling, consisting essentially of an amino acid sequence: i) SEQ ID NO: 1 or ii) a sequence sharing at least 96% identity with peptide i). The term “consisting essentially of” is not defined in the application. Therefore, it is unclear what peptide sequences are encompassed within the “consisting essentially of” recited in the claims. Because claims 2-7 and 12 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph. For examination 


ART OF INTEREST
Instant SEQ ID NO: 18 is free of prior art. Doctoral thesis of Kyle Fears teach instant SEQ ID NO: 1 (see p. 153, Section 4.3.5). The thesis is dated January 2019. Therefore, the thesis is not a prior art.


CONCLUSION
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32 and 33 are allowed.
Claims 1-7 and 12 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIE HA/Primary Examiner, Art Unit 1654